DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 02/02/2022.  
Claim(s) 55-81 is/are pending in the application.
Claim(s) 1-54 was/were previously canceled.
Independent claim(s) 55, 69 was/were amended.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 55 (and similarly in independent claim(s) 69), filed 02/02/2022, and in regards to the previously cited prior arts, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Mihelich to be relied upon for the aforementioned 

Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 55 (and similarly in independent claim(s) 69), filed 02/02/2022, and in regards to the prior art presented in the previous Advisory Action, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Mihelich, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Mihelich discloses in paragraphs [0050]-[0051] that navigational assistance may be provided to the device user, in a form akin to " x-ray vision" whereby the AR overlay can depict the item in its location through one or more aisles or other barriers between the item in its location and the electronic device. In combination with Tison, this would allow the non-visible equipment to be visualized through obstructions, such as a false ceiling or zone box. As for the addition of “by a structure that is positioned to obstruct the non-visible equipment independent of the location of the AR device” in the amendment, Examiner still views Mihelich as teaching/suggesting this. The barrier and/or aisles of Mihelich may be viewed as being positioned to obstruct other items as planned in a store layout; all of which would be independent of the location of the user device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 55-61, 69-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tison et al. (US 2014/0330511 A1) in view of Pettyjohn et al. (US 2015/0170256 A1) and Mihelich et al. (US 2015/0193982 A1).

	In regards to claim 55, Tison teaches a method of using an augmented reality (AR) device to assist a user in locating non-visible equipment, the method comprising:
detecting and identifying non-visible equipment with an indoor positioning system that determines the location and orientation of the AR device, further wherein identifying the non-visible equipment is based on the determined location and the orientation of the AR device (e.g. [0019]: very precise locational guidance can be employed in the data center for use in multiple scenarios, including: work order deployment, hardware implementation mapping, port connectivity, virtual machine mapping, virtual machine transforms to multiple servers, technician deployment to a problem area in the datacenter, security violations, emergency response, and user asset deployment; [0032]: technicians are guided visually through an AR data center environment to execute work orders; this allows the technician to view the work order details, as shown in Fig.3, in the AR environment; the technician is then visually guided through the data center to the correct area, cabinet, or piece of equipment to complete the work; this visual guidance is shown in Fig.4, with arrow 40 in an AR view showing a technician the proper cabinet 42 where a work order is to be performed; see also [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; as shown in view 74, the AR view is used to place an indicator 75 on the screen showing the correct endpoint when more than one comparable end point is in view of the camera on the device 50; when the correct store room is entered, as shown in view 76, the camera on the device uses indicia provided on inventory to place an indicator 77 on the equipment needed to fulfill the work order; Examiner’s note: this shows the guiding of a technician to the location of non-visible equipment and the detection/identification of non-visible equipment; this also suggests determination of location and orientation of the technician/device);
obtaining the orientation of the AR device (e.g. as above, [0019],[0032],[0036]-[0037]; Examiner’s note: suggests determination of location and orientation of the technician/device); 
obtaining information about the non-visible equipment based on the determined location and the orientation of the AR device (e.g. as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data); and
generating an overlay for the AR device, the overlay comprising at least one digital representation of the non-visible equipment (e.g. [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54),
but does not explicitly teach the method,
wherein the location and orientation of the AR device is determined by comparing images from an image-capture device with learned spatial-information,
wherein obtaining the orientation of the AR device is based on at least one image captured by the image-capture device of the AR device, and
wherein the at least one digital representation positioned within the overlay so that the at least one digital representation appears to be located where the non-equipment is located and would be seen if not obscured by a structure that is positioned to obstruct the non-visible equipment independent of the location of the AR device.


wherein the location and orientation of the device is determined by comparing images from an image-capture device with learned spatial-information (e.g. [0082]-[0083],Fig.6: area learning; when a mobile device (505), which may be a different mobile device from a device which captured location image data comprising the library, is in the retail space (504), imaging hardware in the mobile device (505) may be used to capture additional location image data in realtime as the user moves through the retail location (504); this data may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location (504), and/or to improve, augment, supplement, or refine such a determination), and
wherein obtaining the orientation of the device is based on at least one image captured by the image-capture device of the AR device (e.g. as above, [0082]-[0083],Fig.6: to determine the approximate location, orientation, and/or motion).

Further, Mihelich teaches a method, 
wherein the at least one digital representation positioned within the overlay so that the at least one digital representation appears to be located where the item is located and would be seen if not obscured by a structure that is positioned to obstruct the item independent of the location of the AR device (e.g. [0050]-[0051]: navigational assistance feature can be used to facilitate user navigation; in some embodiments, the AR overlay can provide navigation assistance in a form akin to " X-ray vision" whereby the AR overlay can depict the item in its location through one or more aisles or other barriers between the item in its location and the electronic device 700).



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to determine location/orientation of a device, in the same conventional manner as taught by Pettyjohn as both deal with augmented reality and determining location. The motivation to combine the two would be that it would allow the determination of location/orientation using image analysis and area learning.

In regards to claim 56, Tison teaches a method, wherein a management system identifies the information about the non-visible equipment based on the location of the AR device and what is expected to be in a field of view of the at least one image captured by the AR device (e.g. as above, [0019],[0032]: guidance of technician to equipment; also as above, [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; as shown in view 74, the AR view is used to place an indicator 75 on the screen showing the correct endpoint when more than one comparable end point is in view of the camera on the device 50; when the correct store room is entered, as shown in view 76, the camera on the device uses indicia provided on inventory to place an indicator 77 on the equipment needed to fulfill the work order; Examiner’s note: this suggests that the system may identify information of the equipment and what is expected to be in a field of view, such as identifying the correct store room out of multiple in-view store rooms, or the correct equipment out of multiple in-view equipment).

In regards to claim 57, Tison teaches a method, wherein the management system determines what is expected to be in the field of view of the at least one image with a map of a relevant site where the AR device captured the at least one image (e.g. as above, [0019],[0032]; also as above, [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; Examiner’s note: this shows map of relevant site is used for guidance).

In regards to claim 58, Tison teaches a method, wherein the non-visible equipment comprises at least one of: connectivity equipment, networking equipment, power equipment, security equipment, heating, ventilation, and air conditioning (HVAC) equipment, lighting equipment, elevator equipment, building-related equipment and structures, and information technology (IT) equipment (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles).

In regards to claim 59, TIson teaches a method, wherein the non-visible equipment comprises at least one of: a consolidation point, a cable, a cable bundle, a conduit, a raceway, a wireless local area network access point, a fuse, an Internet Protocol (IP) security camera, a sensor, and a light fixture (e.g. as above, [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: as shown in Fig.5, hardware is shown to include at least cables).

claim 60, Tison teaches a method, wherein the non-visible equipment includes non-visible equipment that is installed in at least one of an office environment and an outside plant (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: this suggests an office environment).

In regards to claim 61, TIson teaches a method, wherein the non-visible equipment includes non-visible equipment that is at least one of installed underground or in a dropped ceiling, a raised floor, a wall, a vault, an outdoor cabinet, or an indoor enclosure (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: based on the office setting, it can be suggested that zone box 54 is an enclosed area located inside).

In regards to claim 69, Tison teaches a system for assisting a user in locating non-visible equipment, the system comprises:
a management system (e.g. [0034]: pulls relevant data from a database); and
an augmented reality (AR) device (e.g. [0020]: multiple appliances may be used for viewing the visual data, including augmented reality (AR) glasses, virtual reality goggles, or a handheld device such as a PDA);
wherein the system is configured to:
determine a location of the AR device (e.g. [0019]: very precise locational guidance can be employed in the data center for use in multiple scenarios, including: work order deployment, hardware implementation mapping, port connectivity, virtual machine mapping, virtual machine transforms to multiple servers, technician deployment to a problem area in the datacenter, security violations, emergency response, and user asset deployment; [0032]: technicians are guided visually through an AR data center environment to execute work orders; this allows the technician to view the work order details, as shown in Fig.3, in the AR environment; the technician is then visually guided through the data center to the correct area, cabinet, or piece of equipment to complete the work; this visual guidance is shown in Fig.4, with arrow 40 in an AR view showing a technician the proper cabinet 42 where a work order is to be performed; see also [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; as shown in view 74, the AR view is used to place an indicator 75 on the screen showing the correct endpoint when more than one comparable end point is in view of the camera on the device 50; when the correct store room is entered, as shown in view 76, the camera on the device uses indicia provided on inventory to place an indicator 77 on the equipment needed to fulfill the work order; Examiner’s note: this shows the guiding of a technician to the location of non-visible equipment and the detection/identification of non-visible equipment; this also suggests determination of location and orientation of the technician/device);
determine an orientation of the AR device (e.g. as above, [0019],[0032],[0036]-[0037]; Examiner’s note: suggests determination of location and orientation of the technician/device);
obtain information about the non-visible equipment from the management system based on the determined location and orientation of the AR (e.g. as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data)
generate an overlay for the AR device, the overlay comprising at least one digital representation of the non-visible equipment (e.g. as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54),
but does not explicitly teach the system,
wherein the location of the AR device is determined based on images captured with the image-capturing device by comparing images from the image-capture device with learned spatial information, and
wherein the orientation of the AR device is determined based on images captures with the image-capturing device by comparing images from the image-capture device with learned spatial information, and
wherein the at least one digital representation positioned within the overlay so that the at least one digital representation appears to be located where the non-equipment is located and would be seen if not obscured by a structure that is positioned to obstruct the non-visible equipment independent of the location of the AR device.

However, Pettyjohn teaches a system,
wherein the orientation of the device is determined based on images captures with the image-capturing device by comparing images from the image-capture device with learned spatial information (e.g. [0082]-[0083],Fig.6: area learning; when a mobile device (505), which may be a different mobile device from a device which captured location image data comprising the library, is in the retail space (504), imaging hardware in the mobile device (505) may be used to capture additional location image data in realtime as the user moves through the retail location (504); this data may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location (504), and/or to improve, augment, supplement, or refine such a determination), and
wherein the orientation of the device is determined based on images captures with the image-capturing device by comparing images from the image-capture device with learned spatial information (e.g. as above, [0082]-[0083],Fig.6: to determine the approximate location, orientation, and/or motion).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to determine location/orientation of a device, in the same conventional manner as taught by Pettyjohn as both deal with augmented reality and determining location. The motivation to combine the two would be that it would allow the determination of location/orientation using image analysis and area learning.

Further, Mihelich teaches a system, 
wherein the at least one digital representation positioned within the overlay so that the at least one digital representation appears to be located where the item is located and would be seen if not obscured by a structure that is positioned to obstruct the item independent of the location of the AR device (e.g. [0050]-[0051]: navigational assistance feature can be used to facilitate user navigation; in some embodiments, the AR overlay can provide navigation assistance in a form akin to " X-ray vision" whereby the AR overlay can depict the item in its location through one or more aisles or other barriers between the item in its location and the electronic device 700).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to provide a digital 

In regards to claim 70, Pettyjohn also teaches a system, wherein the learned spatial information is previously collected in walk through process of a relevant work space (e.g. as above, [0082]-[0083],Fig.6: the library may have been developed, at least in part, using data about the retail location (504) generated by the mobile device (505) and/or by other devices, such as devices which previously imaged same retail location (504); Examiner’s note: paragraph [0082] and Fig.6 also describe such a walk through of retail space to generate location imaging data).

In addition, the same rationale/motivation of claim 69 is used for claim 70.

In regards to claim 71, Pettyjohn also teaches a system, wherein the learned spatial information includes boundaries of at least one of the walls, floors and ceilings (e.g. [0109]: the gathered data about the environment generally is indicative of fixed features of the environment; by way of example and not limitation, such features may be floors, merchandizing fixtures (802A) and (802B), corners (811), lights, ceilings, signage, and other visual or structural elements of the location which do not generally change significantly in appearance, and are generally not substantially obscured).

In addition, the same rationale/motivation of claim 70 is used for claim 71.

In regards to claim 72, Tison teaches a system, wherein the non-visible equipment comprises at least one of: connectivity equipment, networking equipment, power equipment, security equipment, (e.g. as above, [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles).

In regards to claim 73, Tison teaches a system, wherein the non-visible equipment comprises at least one of: a consolidation point, a cable, a cable bundle, a conduit, a raceway, a wireless local area network access point, a fuse, an Internet Protocol (IP) security camera, a sensor, and a light fixture (e.g. as above, [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: as shown in Fig.5, hardware is shown to include at least cables).

In regards to claim 74, Tison teaches a system, wherein the non-visible equipment includes non-visible equipment that is installed in at least one of an office environment and an outside plant (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: this suggests an office environment).

In regards to claim 75, Tison teaches a system, wherein the non-visible equipment includes non-visible equipment that is at least one of installed underground or in a dropped ceiling, a raised floor, a wall, a vault, an outdoor cabinet, or an indoor enclosure (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: based on the office setting, it can be suggested that zone box 54 is an enclosed area located inside).

Claim(s) 62, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tison, Pettyjohn and Mihelich as applied to claims 55, 69 above, and further in view of Curtis (US 2016/0162772 A1).

In regards to claim 62, the combination of Tison, Pettyjohn and Mihelich teaches a method, 
wherein a management system is configured to store information about connectivity equipment and networking equipment (e.g. Tison, [0033]-[0034]: AR data, such as the image display in Fig.5 or connectivity information to be displayed in the AR view, can be acquired by the portable device or other AR viewer via communication with a database),
wherein the method further comprises: obtaining information about non-visible equipment based on the determined location and the orientation of the AR device (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data),
but does not explicitly teach the method,
wherein the information obtained is about types of non-visible equipment other than connectivity equipment or networking equipment from a non-connectivity system.

However, Curtis teaches a method, 
wherein the method further comprises: obtaining information about types of equipment other than connectivity equipment or networking equipment from a non-connectivity system (e.g. [0052]:  if a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment; see also [0035]-[0036]: components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to include other types of equipment, in the same conventional manner as taught by Curtis as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow a user to retrieve information on other types of equipment.

In regards to claim 76, the combination of Tison, Pettyjohn and Mihelich teaches a system, 
wherein the management system is configured to store information about connectivity equipment and networking equipment (e.g. Tison as above, [0033]-[0034]: AR data, such as the image display in Fig.5 or connectivity information to be displayed in the AR view, can be acquired by the portable device or other AR viewer via communication with a database; once the AR-enabled device recognizes a particular identifier (such as the indicator 56), the device pulls relevant data from a database (either internal or wirelessly) and displays the AR overlay in the AR view 52),
wherein the is further configured to: obtain information about non-visible equipment based on the determined location and the orientation of the AR device (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data),
but does not explicitly teach the method,
wherein the information obtained is about types of non-visible equipment other than connectivity equipment or networking equipment from a non-connectivity system.

However, Curtis teaches a system, 
wherein the information obtained is about types of non-visible equipment other than connectivity equipment or networking equipment from a non-connectivity system (e.g. [0052]:  if a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment; see also [0035]-[0036]: components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to include other types of equipment, in the same conventional manner as taught by Curtis as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow a user to retrieve information on other types of equipment.

Claim(s) 63-68, 77-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination  of Tison, Pettyjohn and Mihelich as applied to claims 55, 69 above, and further in view of Oar et al. (US 20178/0076504 A1).

In regards to claim 63
wherein obtaining information about the non-visible equipment from a management system based on the identified marker comprises: obtaining information about the non-visible equipment and visible equipment from the management system based on the determined location and orientation of the AR device (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0033]-[0034]: allows the AR software to display an image along with other information regarding the hardware stored within the zone box 54; AR data, such as the image display in Fig.5 or connectivity information to be displayed in the AR view, can be acquired by the portable device or other AR viewer via communication with a database; once the AR-enabled device recognizes a particular identifier (such as the indicator 56), the device pulls relevant data from a database (either internal or wirelessly) and displays the AR overlay in the AR view 52); and
wherein generating the overlay for the AR device comprises: generating the overlay for the AR device based on information about the non-visible equipment (e.g. Tison as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54),
but does not explicitly teach the method, 
wherein obtaining information about the non-visible equipment from the management system based on the identified marker comprises: obtaining information about the visible equipment from the management system.

However, Oar teaches a method, comprising:
obtaining information about the visible equipment from the management system (e.g. [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to retrieve information of visible equipment, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the user to retrieve information of visible equipment as well as non-visible equipment.

In regards to claim 64, Tison teaches a method, wherein the overlay comprises at least one digital representation of the non-visible equipment and/or of the visible equipment (e.g. as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54).

In regards to claim 65, Oar also teaches a method, wherein the AR device is configured to communicate with a management system using at least one of a BLUETOOTH wireless connection, a near-field communication wireless connection, a wireless local area network (WLAN) wireless connection, a cellular wireless connection, and a wired connection (e.g. [0042]: the mobile device 102 can be configured with a data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to 

In regards to claim 66, Oar also teaches a method, wherein the AR device is configured to communicate with a management system using at least one of a direct connection with the management system, an indirect connection via at least one of a wireless local area network, a cellular network, or a connection with a local controller (e.g. as above, [0042]: data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In addition, the same rationale/motivation of claim 65 is used for claim 66.

In regards to claim 67, Oar also teaches a method, wherein the AR device is configured to communicate with a management system by first storing captured data locally within the AR device and then downloading the stored data to the management system (e.g. as above, [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; Examiner’s note: the captured image would be stored at the very least temporarily, prior to sending to server).



In regards to claim 68, Oar also teaches a method, wherein the AR device further comprises a global position system (GPS) receiver, wherein the AR device is configured to use the GPS receiver to determine a location of the AR device and is configured to provide location information to the management system (e.g. [0083]: connection strength to routers 1204a-c provides a general location of the device 1102, which can communicate that location to a server 110 (or can alternatively receive a relative location of a desired asset from server 110); based on that information, and the relative positions between the wearable display device 1102 and the asset 1122, directions can be provided; in an outdoor arrangement 1300, the wearable display device 1102 need not connect to or triangulate from WiFi routers 1204, but rather can directly communicate with a GPS satellite 1302).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to determine location of device, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the user to determine their location in relation to the equipment.

	In regards to claim 77
wherein the system is configured to generate the overlay for the AR device comprises based on information about the non-visible equipment (e.g. Tison as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54) and the visible equipment,
but does not explicitly teach the system,
wherein the generated overlay comprises information about a visibly equipment.

However, Oar teaches a system, 
wherein the generated overlay comprises information about a visibly equipment (e.g. [0088],Fig.16: the region 1404 displays step by step directions for accomplishing the work order as prescribed; Examiner’s note: as shown in Fig.16, a digital representation of equipment may be included in the displayed directions).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to retrieve information of visible equipment, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the user to retrieve information of visible equipment as well as non-visible equipment.

In regards to claim 78, Tison teaches a system, wherein the overlay comprises at least one digital representation of the non-visible equipment and/or of the visible equipment (e.g. as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54).

claim 79, Oar also teaches a system, wherein the AR device is configured to communicate with the management system using at least one of a BLUETOOTH wireless connection, a near-field communication wireless connection, a wireless local area network (WLAN) wireless connection, a cellular wireless connection, and a wired connection (e.g. [0042]: the mobile device 102 can be configured with a data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to communicate with the management system, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the device to communicate with the management system using different types of communication.

In regards to claim 80, Oar also teaches a system, wherein the AR device is configured to communicate with the management system using at least one of a direct connection with the management system, an indirect connection via at least one of a wireless local area network, a cellular network, or a connection with a local controller (e.g. as above, [0042]: data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In addition, the same rationale/motivation of claim 79 is used for claim 80.

In regards to claim 81, Oar also teaches a system, wherein the AR device is configured to communicate with the management system by first storing captured data locally within the AR device and then downloading the stored data to the management system (e.g. as above, [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; Examiner’s note: the captured image would be stored at the very least temporarily, prior to sending to server).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Mihelich to send captured data to management system, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the sending of captured data to the management system, in which the management system detects the identifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612